Citation Nr: 0007554	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  98-05 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) currently evaluated as 30 percent disabling. 



WITNESSES AT HEARING ON APPEAL

Appellant and friend



ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.

This appeal arises from a decision by the Cleveland, Ohio, 
Department of Veterans Affairs (VA) Regional Office (RO).     


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  Prior to September 25, 1998, PTSD was manifested by mood 
swings, ager, irritability, with relevant speech, without 
impairment of short or long-term memory, impaired judgment or 
panic attacks.

3.  Beginning September 25, 1998, the veteran's PTSD is 
manifested by near total isolation, nightmares, flash backs, 
hypervigilance and an inability to follow directions, poor 
personal hygiene, and persistent danger of harming himself or 
others. 


CONCLUSION OF LAW

1. Prior to September 25, 1998, the criteria for a rating in 
excess of 30 percent for PTSD were not met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.7, 4.130, Code 9411 (1999).

2.  Effective September 25, 1998, the criteria for a 100 
percent evaluation for PTSD have been met. 38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.7, 4.130, Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection was established for PTSD by rating 
decision dated in March 1982 and a 50 percent evaluation was 
awarded.  The current 30 percent evaluation was awarded by a 
September 1987 rating decision.  The veteran submitted the 
current increased rating request in September 1997.

During his November 1997 VA psychological examination the 
veteran complained of increased depression, occasional 
suicidal ideations, problems with a romantic relationship, 
frequency of outbursts of anger, to include throwing objects, 
severe sleep problems, hypervigilance, inability to cope with 
daily stressors and problems at work.  The examiner made a 
conditional diagnosis of PTSD pending objective 
corroboration.  

During his January 1998 VA mental disorders examination the 
veteran added mood swings, flash backs and intrusive thoughts 
to the complaints he had listed during the November 1997 
examination.  He reported that he had few friends and avoided 
movies about Vietnam.  

On examination the veteran was coherent without disjointed 
thinking.  He was oriented times three and his memories were 
intact.  There was no evidence of delusions.  His insight and 
judgment were good.  The diagnoses were PTSD and alcohol and 
cocaine dependency.  The Global Assessment of Functioning 
Scale (GAF) was 60.  

A May 1998 letter from M.M., a friend of the veteran's and a 
crisis counselor states that during October 1997 the veteran 
experienced a dissociative episode when his service medals 
were unpacked during an evening of reminiscing.  He stayed 
awake the whole night.  The next morning he froze with a 
facial expression of sheer rage when he saw a scene on 
television that portrayed Asian soldiers running through a 
jungle.  He slowly stabilized after she changed the channel.  
That night he flew into a rage and put her things in a 
storage shed.  She checked her Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and found many criteria 
that the veteran met.  

During the veteran's hearing in August 1998 he testified that 
he was taking Zoloft and BuSpar.  He had sought treatment 
because he had been getting more depressed.  He was seeing a 
psychiatrist every two or three months and a psychologist 
every two weeks if he had transportation.  He last worked 
seven or eight months previously at a job he held only seven 
or eight months.  He quit because there were too many people 
around.  He worked for the Post Office for four or five 
months but quit because it was too much like the military.  
He lost other jobs because he could not get along with others 
or because he just did not show up.  Many times he did not 
want to even talk to people for up to a week and a half at a 
time.  He could not sleep at all and was up almost every 
night.  The sleeping pills that had been prescribed did not 
work.  He did not do chores around the house and did not do 
the shopping.  His nightmares were of the sight of a friend 
cutting an enemy soldier's head off.  The dead soldier's eyes 
kept blinking.  The veteran denied ever seeing a VA physician 
in January 1998 when he was supposed to have been evaluated.  
The veteran stated that his psychologist had told the VA that 
he should get more disability.  He stated that his 
psychologist knew his position from two years of visits but 
the examiner only talked to him for five minutes.  

The veteran's friend testified that she was a licensed 
practical nurse and worked for an agency for group homes for 
persons with psychiatric and mental retardation diagnoses.  
She stated that the veteran's Zoloft dosage was above the 
recommended maximum.  She testified that she had allowed the 
veteran to live in her basement for the past two years.  She 
stated that the veteran had had no alcohol for quite some 
time, she had cleared it out of her home.  She testified that 
if he came upstairs he would close all the blinds and lock 
the doors regardless of what time it was.  He had nightmares 
and would be up after one or two hours of sleep.  

A September 1998 psychiatric examination report from Clifford 
C. Perera, M.D., states that the veteran was sloppily dressed 
and groomed.  He had tremors of both hands.  His affect was 
appropriate to an anxious mood.  His speech was pressured, 
tangential and at times circumstantial.  He appeared 
preoccupied with his inability to curb anger and with his 
limited interactions with others.  He was oriented times 
three and without delusions or hallucinations.  His recent 
memory was fairly intact but recall of dated was slowed.  His 
judgment was impulsive and superficial and his insight was 
very superficial.  

The veteran's September 1998 VA psychiatric examination was 
conducted by the same physician who had examined him in 
January 1998.  The veteran complained of having no friends 
and of difficulty concentrating.  He was not sleeping.  On 
examination he was depressed and his speech was slow.  He 
denied hallucinations and was not delusional.  His insight 
and judgment were good.  The examiner stated that the veteran 
was no longer having alcohol problems.  His cocaine problem 
had changed from dependence to abuse.  His PTSD was causing 
most of his problems.  The examiner added that the veteran 
could no longer function as he had in January, that he had 
deteriorated since then.  

An April 1999 VA outpatient treatment note states that the 
veteran's GAF was 35.  Another April 1999 VA outpatient 
treatment note states that the veteran was oriented times 
three, relevant and coherent but very depressed.  He was 
angry but neither suicidal nor homicidal.  He had six to 
twelve nightmares about Vietnam a month and had a heightened 
startle response.  He had paranoid ideations and complained 
of memory problems.  The veteran's GAF was estimated as 40 
and the physician found him to be unemployable. 

During his hearing before a member of the Board in February 
2000, the veteran testified that a VA psychiatrist told him 
that he should not be working.  He had tried working at the 
Post Office but they gave him too many things to do at once 
and he could not handle them.  His usual psychiatrist or 
psychologist gave him a 35 GAF.  He testified that the VA 
examiner only saw him for a few minutes and that he used old 
drug problems to make him look like an addict.  He stated 
that no one had mentioned vocational rehabilitation to him.  
The veteran testified that he stayed up all night, he could 
not sleep in the evening.  People in his outfit had mutilated 
people in Vietnam.  He sometimes thought about the time when 
he was pulled into a tunnel in Vietnam.  He belonged to some 
of the veterans' organizations, but no longer went to club 
functions because of the drinking there.  He stated that he 
did keep the blinds down because people could see you but you 
could not see them.  

The veteran's friend testified that she was a nurse and 
although she worked with mentally retarded persons who had 
dual diagnoses she did not have psychiatric training.  She 
let the veteran live in her house but that she did not allow 
any drugs there.  He would go without sleep for a long time 
and then have attacks that felt like his heart was in his 
throat and he would sweat profusely. He panicked if he felt 
he could not deal with a situation.  She testified that the 
veteran had no motivation, he would not do tasks such as 
cleaning up.  

Analysis

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts pertinent to this issue have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist him as mandated by 
law.  38 U.S.C.A. § 5107(a).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994)

PTSD is rated under Diagnostic code 9411, which, as of 
November 7, 1996, provides for a 30 percent evaluation is for 
assignment for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is for assignment 
when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is for assignment when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A thorough review of the record has been completed.  VA and 
private medical records reflect that in January 1998, the 
veteran was oriented times 3 and his memory was intact.  He 
was able to interpret abstract proverbs, and his judgment was 
good.  When comparing his mental status with the criteria for 
rating PTSD, it is apparent that his condition could not 
justify a rating greater than 30 percent.

However, when seen on September 25, 1998, the examiner 
(coincidentally the same physician who evaluated the veteran 
in January 1998), noticed a distinct change in the veteran's 
mental status.  The veteran's medications were not helping, 
he was not sleeping, he was jumpy and had difficulty 
concentrating.  The examiner opined that the veteran was not 
able to function.  Following an April 1999 VA outpatient 
treatment visit, the examiner stated that the veteran was 
unemployable.  The veteran and his friend testified that he 
had no interaction with anyone other than herself.   

Resolving doubt in the veteran's favor, the Board finds that 
effective September 25, 1998, the evidence supports 
entitlement to a 100 percent schedular disability rating for 
PTSD.  The medical and lay evidence demonstrates that the 
veteran was nearly totally isolated from others, could not 
follow instructions and was not capable of obtaining and 
retaining meaningful employment.  

With respect to the veteran's history of alcohol and drug 
abuse, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) held that in effect 
compensation was not payable for disability due to abuse of 
alcohol or drugs, even though service connection for such 
disability could be established.  Barela v. West, 11 Vet. 
App. 280, 282-83 (1998).  See 38 U.S.C.A. §§ 1110, 1131 
(stating that "no compensation shall be paid if the 
disability is a result of the veteran's . . . abuse of 
alcohol or drugs").  In any event, in April 1999 a VA 
physician found that the veteran's alcohol and cocaine use 
were in remission.  Therefore it appears that neither alcohol 
nor drugs significantly affected or contributed to his 
current psychiatric symptoms.



ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 100 percent schedular 
disability rating for PTSD is granted, effective September 
25, 1998.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



 

